Citation Nr: 1011850	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-
connected asbestosis effective June 8, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which evaluated the Veteran's service-
connected asbestosis as noncompensable.  The Veteran 
disagreed and perfected an appeal.

In a January 2009 decision, the Board remanded the claim for 
further evidentiary and procedural development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary and procedural development.  
Specifically, the Board ordered VBA to provide the Veteran 
with notice required in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board observes that the 
Veteran was provided with notice of how VA determines a 
disability rating and an effective date in a letter dated 
February 2009 in satisfaction of Dingess v. Nicholson, supra.  
In addition, the Board observes that the Court's holding in 
Vazquez-Flores was overturned by the United States Court of 
Appeals for the Federal Circuit, thus negating the Board's 
remand order in that regard.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

However, the Board further ordered VBA to provide the 
Veteran's VA claims folder to an appropriate medical 
practitioner who was directed to review the claims folder and 
provide an opinion "whether and to the extent practicable, 
to what degree the Veteran's nonservice-connected COPD is 
reflected in PFT results, and an opinion whether and to the 
extent practicable, to what degree, the Veteran's service-
connected asbestosis is reflected in PFT results."  There is 
no indication that the Veteran's VA claims folder was ever 
reviewed by a VA medical practitioner in response to the 
Board's remand.  It appears from the record that the claims 
folder was sent from the RO for such a review, but after the 
Veteran indicated that he could not come to an examination 
appointment, no review or opinion was provided and the claim 
was once again denied.  

The Board observes that although VBA is required to comply 
with remand orders, it is substantial compliance, not 
absolute compliance that is required.  See Dyment v. West, 13 
Vet.App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the 
Board's remand order").  However, in this case, the Board 
finds that VBA has not substantially complied with the 
January 2009 remand order.

The Board notes that the Court has held that when a claimant 
has both service-connected and non-service-connected 
disabilities, "the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability."  See Howell v. Nicholson, 19 Vet. App. 535 
(2006).  As noted in the Board's January 2009 decision, the 
medical evidence of record does not include a medical opinion 
which addresses the degree, if any, to which nonservice-
connected COPD affects the Veteran's PFT results and the 
degree, if any, to which the service-connected asbestosis 
affects the Veteran's PFT results.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA must arrange for the Veteran's VA 
claims folder to be reviewed by an 
appropriate medical practitioner who shall 
provide an opinion whether it is as likely 
as not that the Veteran's service-
connected asbestosis has affected to any 
degree the existing PFT results included 
in the Veteran's VA claims folder.  If the 
examiner determines that asbestosis has 
affected the PFT results, the examiner 
shall provide an opinion stating to what 
degree or extent the PFT results have been 
affected by the service-connected 
asbestosis.  If the examiner determines 
that either requested opinion would 
require resort to mere speculation, the 
examiner shall explain why such is the 
case.  The examiner's written report shall 
be associated with the Veteran's VA claims 
folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's claim 
for a compensable disability rating for 
service-connected asbestosis.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



